Exhibit 10.1

AGREEMENT

THIS AGREEMENT (the “Agreement”) made effective as of March 27, 2008 (the
“Effective Date”), by and between NCI Building Systems, Inc., a Delaware
corporation with its principal office in the State of Texas (the “Company”), and
Frances P. Hawes (the “Employee”).

WITNESSETH:

WHEREAS, the Employee has served as an employee and executive officer of the
Company, including as its Executive Vice President, Chief Financial Officer and
Treasurer, since February 14, 2005; and

WHEREAS, the Employee desires to resign as an executive officer of the Company
and all of its subsidiaries and related entities, including the position of
Executive Vice President, Chief Financial Officer and Treasurer, but shall
remain as an employee of the Company as provided herein; and

WHEREAS, the Company desires that the Employee remain, and the Employee has
agreed to remain as a employee of the Company until March 31, 2009; and

WHEREAS, in consideration of the mutual promises contained herein, the parties
hereto are willing to enter into this Agreement upon the terms and conditions
herein set forth.

NOW, THEREFORE, in consideration of the premises, the terms and provisions set
forth herein, the mutual benefits to be gained by the performance thereof and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1. Resignation from Officer/Director Positions. The Employee agrees to remain
employed in her current position in a full-time capacity through the dates
specified herein. Effective as of midnight on March 31, 2008, the Employee
agrees to hereby resign each of her officer positions with the Company and any
of its subsidiaries, and the Employee further agrees to resign each of her
director positions with any of the Company’s subsidiaries effective as of such
date and time. The Employee shall remain employed in her position as Executive
Vice President, Chief Financial Officer and Treasurer through the Transition
Date, and shall resign from such position on that date. “Transition Date,” as
used herein, shall mean March 31, 2008.

2. Separation from Employment. Following the Transition Date, the Employee
hereby agrees to continue to act in an employee capacity on behalf of the
Company during the Advisory Period (as defined below). The Employee agrees to
perform such services as shall be requested by the Company and agreed to by the
Employee as are mutually agreeable to the Employee and the Company. The Employee
may elect to accept such assignments offered to her at her own volition and
without any risk of being in breach of this Agreement in the event that she
declines an offered assignment. Services required of the Employee may include,
but are not limited to, the following:

a. Provide such services as are reasonably necessary to assist the Company in a
transition of the Employee’s responsibilities as an executive officer of the
Company and its subsidiaries to any successor to such responsibilities,

 

AGREEMENT

Page 1 of 8



--------------------------------------------------------------------------------

b. Assist the Company and the Chief Executive Officer in the area of corporate
development during the Advisory Period (as defined below),

c. Respond to the best of her knowledge and belief to any questions posed by or
on behalf of the Company regarding any litigation in which the Company or any
affiliate is then or may become involved, and

d. Perform such other services for the Company and its affiliates as shall be
reasonably requested by the Chief Executive Officer of the Company.

The “Advisory Period” shall be the period from the Transition Date through
March 31, 2009 (the “Termination Date”). Unless earlier terminated pursuant to
Section 4, the Employee’s employment relationship with the Company shall
terminate as of the Termination Date.

3. Salary and Benefits. Except as otherwise set forth in this Section 3 or in
Section 4, the Employee shall be entitled to the consideration set forth below
during the period beginning on the Effective Date and ending on the Termination
Date.

a. Salary Prior to the Transition Date. From the Effective Date through the
Transition Date, the Employee shall continue to receive the Employee’s base
salary (on an annualized basis) in effect as of the Effective Date, payable in
accordance with the Company’s regular payroll practices.

b. Compensation during the Advisory Period. From March 31, 2008 through
March 31, 2009, the Employee shall receive a salary of $83,000 (being 3/12’s of
the Employee’s current base salary on an annualized basis in effect as of the
Effective Date) for services as an employee of the Company during the Advisory
Period. Thereafter, any and all such future assignments and consulting services
following the Advisory Period shall be subject to the negotiation of a mutually
agreeable hourly rate between the Parties.

c. Bonus. For FY2008, the Employee shall be eligible to participate under the
currently existing NCI Building Systems, Inc. Bonus Program, as amended and
restated from time to time (the “Bonus Plan”) or, if the Bonus Plan is amended,
replaced or superseded, under any amended, replacement or successor bonus
program adopted for senior executives of the Company and its Affiliates. The
Employee’s bonus for FY2008 shall be limited on a pro rata basis (5/12’s) from
October 29, 2007 through the Transition Date based upon her salary in effect as
of the Effective Date, subject to the express approval of the senior management
and Board of Directors of the Company, in their sole discretion. The Employee
understands that the Bonus Plan may be amended, replaced, superseded or
terminated at any time and from time to time by the Board of Directors in its
sole discretion.

 

AGREEMENT

Page 2 of 8



--------------------------------------------------------------------------------

d. Restricted Stock. The Employee shall be eligible for awards of restricted
stock of the Company (“Restricted Stock Awards”) pursuant to the Company’s 2003
Long-Term Stock Incentive Plan, as amended from time to time (as amended, the
“2003 Plan”) through the Transition Date at the executive level in effect for
Employee on the Effective Date. The Employee shall not be eligible for any
restricted stock awards after the Transition Date. Any such Restricted Stock
Awards granted to the Employee prior to December 31, 2007, will vest in strict
accordance with the terms of the respective Restricted Stock Award agreements.

e. Options. For purposes of determining the exercisability and term of stock
options granted to the Employee prior to the Effective Date, the terms and
provisions of the Stock Option Award Agreement and 2003 Plan shall govern.

f. Welfare Benefits. From the Effective Date through the Transition Date, the
Employee and her spouse shall remain eligible to participate in the group health
and medical benefit programs that are generally made available to active
employees of the Company at the applicable active employee premium rate. From
and after the Transition Date, the Employee and all eligible dependents shall
remain eligible to participate in the group health and medical benefit programs
made available to active employees of the Company; provided, however, that
nothing in this Agreement shall be deemed to waive any rights that the Employee
and/or other covered individuals may have under the Consolidated Ominbus Budget
Reconciliation Act of 1985 (“COBRA”).

g. Other Benefits. From the Effective Date through the Transition Date, the
Employee shall continue to participate in the Company’s employee benefit plans
and programs and perquisites on the same terms and conditions applicable to
executive management employees on the Effective Date. Any potential payment to
the Employee of her benefits under the Company’s Deferred Compensation Plan
shall be governed by the terms of such plan. During the period from the
Transition Date through the Termination Date, the Employee shall remain eligible
to continue to participate in the Company’s employee benefit plans and programs
and perquisites on such terms and conditions applicable to adjusted salary level
for the Employee during the Advisory Period. The Employee shall be eligible for
payment of vacation and sick day accruals, if any, through the Termination Date
(accrued at 50%), payable as soon as practicable after that date in accordance
with the Company’s practices and policies.

h. Reimbursement of Expenses. The Company will reimburse the Employee for
reasonable travel and other business expenses incurred by her in the fulfillment
of her duties hereunder upon presentation by the Employee of an itemized account
of such expenditures, in accordance with Company practices and policies.

4. Release of Claims by the Employee. In exchange for the consideration offered
to the Employee under this Agreement, the Employee, on her behalf and on behalf
of her heirs, devisees, legatees, executors, administrators, personal and legal
representatives, assigns and successors in interest, hereby IRREVOCABLY,
UNCONDITIONALLY AND GENERALLY RELEASES, ACQUITS, AND FOREVER DISCHARGES, to the
fullest extent permitted by law, the Company, its subsidiaries and each of the
their directors, officers, employees, representatives, stockholders,

 

AGREEMENT

Page 3 of 8



--------------------------------------------------------------------------------

predecessors, successors, assigns, agents, attorneys, divisions, subsidiaries
and affiliates (and agents, directors, officers, employees, representatives and
attorneys of such stockholders, predecessors, successors, assigns, divisions,
subsidiaries and affiliates), and all persons acting by, through, under or in
concert with any of them (collectively, the “Releasees” and each a “Releasee”),
or any of them, from any and all charges, complaints, claims, damages, actions,
causes of action, suits, rights, demands, grievances, costs, losses, debts, and
expenses (including attorneys’ fees and costs incurred), of any nature
whatsoever, known or unknown, that the Employee now has, owns, or holds, or
claims to have, own, or hold, or which the Employee at any time heretofore had,
owned, or held, or claimed to have, own, or hold from the beginning of time to
the date that the Employee signs this Agreement, including, but not limited to,
those claims arising out of or relating to (i) any agreement, commitment,
contract, mortgage, deed of trust, bond, indenture, lease, license, note,
franchise, certificate, option, warrant, right or other instrument, document,
obligation or arrangement, whether written or oral, or any other relationship,
involving the Employee and/or any Releasee, (ii) breach of any express or
implied contract, breach of implied covenant of good faith and fair dealing,
misrepresentation, interference with contractual or business relations, personal
injury, slander, libel, assault, battery, negligence, negligent or intentional
infliction of emotional distress or mental suffering, false imprisonment,
wrongful termination, wrongful demotion, wrongful failure to promote, wrongful
deprivation of a career opportunity, discrimination (including disparate
treatment and disparate impact), hostile work environment, sexual harassment,
retaliation, any request to submit to a drug or polygraph test, and/or
whistleblowing, whether said claim(s) are brought pursuant to laws of the United
States or any other jurisdiction applicable to the Employee’s actions on behalf
of the Company or any of its subsidiaries or affiliates, and (iii) any other
matter; provided, however, that nothing contained herein shall operate to
release any obligations of the Company or its successors or assigns arising
under this Agreement. Notwithstanding anything in this Agreement to the
contrary, it is the express intention of the Employee and the Company that this
Agreement shall not act as a release or waiver of (1) any rights of defense or
indemnification which would be otherwise afforded to the Employee under the
Certificate of Incorporation, By-Laws or similar governing documents of the
Company or its subsidiaries or under that certain Indemnification Agreement by
and between the Company and the Employee, dated February 14, 2005; (2) any
rights of defense or indemnification which would be otherwise afforded to the
Employee under any director or officer liability or other insurance policy
maintained by the Company or its subsidiaries; (3) any rights of the Employee to
benefits accrued under any Company employee benefit plans, including but not
limited to the NCI 401(k) Profit Sharing Plan, the NCI Building Systems, Inc.
Deferred Compensation Plan (as amended), applicable health, medical and welfare
benefit programs, and the like; (4) any rights under this Agreement; and
(5) such other rights or claims as may arise after the date of this Agreement.
The Employee acknowledges that she has had at least 21 calendar days after this
Agreement was presented to her to consider whether to sign this Agreement. The
Employee has until the date that is seven (7) days after the date this Agreement
is executed by her to revoke the release set forth in this Section 4, after
which this Section 4 shall become irrevocable, provided, however, that if the
Employee so revokes this Section 4, the Company shall have no obligation to
provide to the Employee the payments specified in Section 3(b) hereof.

 

AGREEMENT

Page 4 of 8



--------------------------------------------------------------------------------

5. Stock Trading and Company Policies. During the period beginning on the
Effective Date and ending two (2) business days after the Company first issues
an earnings release following the date as of which the Employee is no longer
serving as a director or executive officer of the Company or any of its related
entities, the Employee agrees to comply with all of the Company’s policies with
respect to trading in the Company’s securities to the same extent as such
policies are applicable to executive officers of the Company including, without
limitation, “blackout” periods restricting or prohibiting trading in the
Company’s securities, whether regularly scheduled or imposed under special
circumstances, and any “lockup” requested by any underwriter with respect to an
offering of the Company’s securities and, during the Advisory Period, the
Employee agrees to comply with the foregoing to the extent that she is in
possession of material non-public information relating to the Company.

6. Non-Alienation. The Employee shall not have any right to pledge, hypothecate,
anticipate, or in any way create a lien upon any amounts due or payable under
this Agreement, and no payments or benefits due hereunder shall be assignable in
anticipation of payment either by voluntary or involuntary acts or by operation
of law. So long as the Employee lives, no person, other than the parties hereto,
shall have any rights under or interest in this Agreement or the subject matter
hereof. Upon the death of the Employee, her surviving spouse, if any, shall have
the right to enforce the provisions hereof.

7. Assumption by Successors. The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no succession had
taken place and (a) if such successor does not expressly assume and agree to
perform this Agreement, or if such assumption does not occur by operation of law
and, to the extent applicable, (b) if such transaction satisfies the
requirements to avoid the imposition of an excise tax under the provisions of
Section 409A of the Internal Revenue Code and related regulations and Treasury
pronouncements (“Section 409A”) or such payment restrictions are otherwise
inapplicable, then the Company shall be obligated to make a cash payment to the
Employee, immediately following such succession (or, if later, the first date at
which payment can be made without incurring an excise tax under Section 409A),
equal to the aggregate value of (i) the salary otherwise payable pursuant to
Sections 3(a) and (b) for the remainder of the term of this Agreement, without
reduction for early payout, and (ii) a sum equivalent to the number of months
remaining under the term of the Agreement, multiplied by the most recent
applicable rate charged to terminated employees for continuation of comparable
health insurance coverage (COBRA coverage), with no offset for the Employee’s
portion of the premium.

8. Non-Mitigation. The Employee shall not be required to mitigate the amount of
any payment or benefit provided for in this Agreement by seeking other
employment or otherwise, nor shall the amount of any payment or benefit provided
for in this Agreement be reduced by any compensation or benefit earned by the
Employee as a result of employment by another employer or by deferred
compensation or retirement benefits received by the Employee.

 

AGREEMENT

Page 5 of 8



--------------------------------------------------------------------------------

9. Amendment of Agreement. This Agreement may not be modified or amended except
by an instrument in writing signed by the parties hereto.

10. Waiver. No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be an estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel.

11. Notices. For purposes of this Agreement, all notices or other communications
hereunder shall be in writing and shall be given in person and/or by United
States Certified Mail, return receipt requested, postage prepaid (with evidence
of receipt by the party to whom the notice is given), addressed as follows:

To the Company:

NCI Building Systems, Inc.

10943 North Sam Houston Parkway West

Houston, Texas 77064

Attention: General Counsel

To the Employee:

Frances P. Hawes

11309 Iris Lee Lane

Houston, Texas 77024

Either party hereto may designate a different address by providing written
notice of such new address to the other party hereto.

12. Source of Payments. All cash payments provided in this Agreement will be
paid from the general funds of the Company. The Employee’s status with respect
to amounts owed under this Agreement will be that of a general unsecured
creditor of the Company, and the Employee will have no right, title or interest
whatsoever in or to any investments which the Company may make to aid the
Company in meeting its obligations hereunder. Nothing contained in this
Agreement, and no action taken pursuant to this provision, will create or be
construed to create a trust of any kind between the Company and the Employee or
any other person.

13. Tax Withholding. The Company may withhold from any benefits payable under
this Agreement all federal, state, city or other taxes that will be required
pursuant to any law or governmental regulation or ruling.

14. Severability. If any provision of this Agreement is held to be invalid,
illegal or unenforceable, in whole or part, such invalidity will not affect any
otherwise valid provision, and all other valid provisions will remain in full
force and effect.

 

AGREEMENT

Page 6 of 8



--------------------------------------------------------------------------------

15. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, and all of which together will
constitute one document.

16. Titles. The titles and headings preceding the text of the paragraphs and
subparagraphs of this Agreement have been inserted solely for convenience of
reference and do not constitute a part of this Agreement or affect its meaning,
interpretation or effect.

17. Governing Law. This Agreement will be construed and enforced in accordance
with the laws of the State of Texas.

18. Alternative Dispute Resolution. If a dispute arises out of or related to
this Agreement, and if the dispute cannot be settled through direct discussions,
the aggrieved party shall by written notice demand that the dispute be submitted
to non-binding mediation. The Employee and the Company hereby agree to endeavor
to settle the dispute in an amicable manner by participating in non-binding
mediation held in Houston, Texas before a mediator jointly selected by the
parties, before either party seeks recourse in any other proceeding or forum.
This mediation shall be conducted pursuant to the Rules and Procedures of the
American Arbitration Association for the resolution of employment disputes, or
as otherwise stipulated by the parties. The parties agree to make a good faith
attempt to resolve the dispute through mediation within thirty (30) days after
the written demand for mediation is received by the non-aggrieved party. The
Company shall pay all costs of such mediation, exclusive of the Employee’s legal
fees.

19. Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof, and supersedes all prior
agreements between the parties concerning the subject hereof. Nothing in this
Agreement shall affect the Employee’s right to benefits under the terms of any
employee benefit plan of the Company in which the Employee has participated or
may participate.

20. Section 409A. This Agreement is intended to comply with Section 409A and any
ambiguous provision will be construed in a manner that is compliant with or
exempt from the application of Section 409A. It is the intent of the parties
hereto that the provisions of this Agreement avoid the imposition of the excise
tax under Section 409A; therefore, the Company, in its discretion, may amend
this Agreement to the extent necessary to avoid or minimize the excise tax under
Section 409A and no action taken to comply with Section 409A shall be deemed to
adversely affect the Employee’s rights under this Agreement.

 

AGREEMENT

Page 7 of 8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement in multiple
counterparts, all of which shall constitute one agreement, effective as of the
Effective Date.

 

NCI BUILDING SYSTEMS, INC. By:  

/s/ Norman C. Chambers

      Norman C. Chambers       Chairman, President & Chief Executive Officer    
    Witness  

/s/ Todd R. Moore

      Todd R. Moore EMPLOYEE    

/s/ Frances P. Hawes

    Frances P. Hawes    

 

AGREEMENT

Page 8 of 8